DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [Lin hereinafter, US 2014/0367240] in view of Takemae et al. [Takemae hereinafter, US 9,373,454].
In regard to claim 1, Lin discloses [in Figs. 3 and 5] a key assembly [34] comprising: a bottom plate [30]; a keycap [36] disposed on the bottom plate [30], the keycap [36] having an inner surface facing the 5bottom plate, and the keycap [36] comprising a link member pivoting portion [46] protruding from the inner surface, wherein the link member pivoting portion [46] has a pivot hole [annotated below] and an opening [annotated below] communicating with the pivot hole and away from the inner surface; an elastic member [38] disposed between the bottom plate [30] and the keycap [36]; 10a link member [42] rotatably disposed in the pivot hole; and a protruding member 

    PNG
    media_image1.png
    303
    614
    media_image1.png
    Greyscale

Annotated Fig. 5 of Lin


    PNG
    media_image2.png
    236
    538
    media_image2.png
    Greyscale

Annotated Fig. 14 of Takemae
In regard to claim 2, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 1, wherein the protruding member is disposed on the inner surface of the keycap [36].  
In regard to claim 3, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 1. Lin and Takemae do not disclose that the protruding member is integrated with the keycap.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to integrate the protruding member with the keycap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
In regard to claim 4, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 1. Lin and Takemae do not disclose that a height difference between a top 20surface of the protruding member and a bottom of the link member pivoting portion on the wall surface surrounding the pivot hole is between 0.02 mm and 0.04 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a height difference between a top 20surface of the protruding member and a bottom of the link member pivoting portion on In re Aller, 105 USPQ 233
In regard to claim 5, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 1, wherein the protruding member is protrudingly disposed on the wall surface of the link member pivoting portion [46] surrounding the pivot hole, and the protruding member corresponds to the opening.  
In regard to claim 6, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 5, wherein a top surface of the protruding member is a flat surface, an arc surface, or a tapered surface.  
In regard to claims 7 and 8, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 5, wherein the link member pivoting portion [46] 5is divided into a first section and a second section in an axial direction of the pivot hole, the pivot hole and the protruding member are located in the first section, the second section has a hole corresponding to the pivot hole, a size of the hole is larger than the size of the pivot hole, and the link member does not contact a wall surface of the link member pivoting portion surrounding the hole, 10a thickness of the second section is smaller than a thickness of the first section.  
In regard to claim 9, Lin discloses [in Figs. 3-5] some of the limitations of the 15key assembly according to claim 1, wherein the keycap [36] includes a plate body portion [pointed to at 36, Fig. 5] and a side wall [side wall of 36] protruding from a periphery of the plate body portion, the plate body portion has an inner surface, the link member 
In regard to claim 10, Lin discloses [in Figs. 1 and 3-5] some of the limitations of some of the limitations of the 15key assembly according to claim 1, and a keyboard module [3] comprising a plurality of key assemblies.
In regard to claim 11, Lin discloses [in Figs. 1 and 3-5] some of the limitation of the keyboard module according to claim 10, wherein the protruding member is disposed on the inner surface of the keycap [36].  
12. The keyboard module according to claim 10, wherein the protruding member is 25integrated with the keycap.  
In regard to claim 12, Lin discloses [in Figs. 1 and 3-5] some of the limitations of the 15keyboard module according to claim 10. Lin and Takemae do not disclose that the protruding member is integrated with the keycap.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to integrate the protruding member with the keycap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
In re Aller, 105 USPQ 233
In regard to claim 14, Lin discloses [in Figs. 1 and 3-5] some of the limitations of the 15keyboard module according to claim 10, wherein the protruding member is protrudingly disposed on the wall surface of the link member pivoting portion [46] surrounding the pivot hole, and the protruding member corresponds to the opening.  
In regard to claim 15, Lin discloses [in Figs. 1 and 3-5] some of the limitations of the 15keyboard module according to claim 14, wherein a top surface of the protruding member is a flat surface, an arc surface, or a tapered surface.  
In regard to claims 16 and 17, Lin discloses [in Figs. 1 and 3-5] some of the limitations of the 15keyboard module according to claim 14, wherein the link member pivoting portion [46] is divided into a first section and a second section in an axial direction of the pivot hole, 10the pivot hole and the protruding member are located in the first section, the second section has a hole corresponding to the pivot hole, a size of the 
In regard to claim 18, Lin discloses [in Figs. 1 and 3-5] some of the limitations of the 15keyboard module according to claim 10, wherein the keycap [36] includes a plate body portion [pointed to at 36, Fig. 5] and a side wall [side wall of 36] protruding from a periphery of the plate body portion, the plate body portion has an inner surface, the link member pivoting portion [46] includes a first hook portion and a 15second hook portion, the first hook portion and the second hook portion jointly form the pivot hole and the opening, the first hook portion protrudes from the inner surface of the keycap, the second hook portion extends inward from the side wall of the keycap and protrudes from the inner surface, and a height of the first hook portion and the second hook portion protruding from the inner surface is greater than a height of the side wall protruding from the inner surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishino [US 9,437,378] discloses a similar key assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833